Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 2, 2015

                                      No. 04-15-00272-CV

                                      Kyu Im ROBINSON,
                                           Appellant

                                                 v.

                               Jess L. MAYFIELD, Trustee, et al,
                                          Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-07766
                            Honorable Renee Yanta, Judge Presiding


                                         ORDER

        On July 1, 2015, appellant filed an “Unopposed Motion to Allow Filing of Original
Exhibits” asking this Court to direct the Bexar County District Clerk to transmit the following
original exhibits to the Clerk of this Court: (1) Plaintiff’s Exhibits 1-6, 6A, 7, 8-1 through 8-29,
9, 10A-D, and 11; and (2) Defendant’s Exhibits 1-37.

        The motion is GRANTED. See TEX. R. APP. P. 34.5(f) (“On any party’s motion . . ., the
appellate court may direct the trial court clerk to send it any original document.”). The Bexar
County District Clerk is therefore ORDERED to file a supplemental record containing: (1)
Plaintiff’s Exhibits 1-6, 6A, 7, 8-1 through 8-29, 9, 10A-D, and 11; and (2) Defendant’s Exhibits
1-37 by mailing or hand-delivering the original copies to this Court within 10 days of the
date of this order.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk